Citation Nr: 1416755	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  14-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for the service connected residual disability of a left ulna fracture.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law 


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel





INTRODUCTION

The veteran served on active duty service from June 24, 1986 to October 14, 1999.  He also served on active duty from October 15, 1999 to April 30, 2004, but received a discharge under other than honorable conditions for that period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal initially included a claim of entitlement to service connection for hypertension.  However, the Veteran's representative specifically withdrew this claim in a May 2012 written statement prior to the statement of the case.  This issue is not before the Board for appellate review.  See 38 CFR 20.204(b)(1).  In a January 2014 statement, the Veteran's representative similarly withdrew a request for a hearing before a Member of the Board in connection with this claim.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).

A review of the Veterans Benefits Management System and the Veteran's Virtual VA claims file shows only records that are either duplicative or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's service connected residual disability of a left ulna fracture has not been manifested by either painful motion or compensable limitation of motion.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the residual disability of an in-service left ulna fracture have not been met or approximated for any portion of the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.40-4.42, 4.44-4.46, 4.59, 4.69, 4.71, 4.71a, Diagnostic Code 5207 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

The VA has satisfied its duty to notify the Veteran.  The record reflects that the RO mailed the Veteran a letter in July 2011 fully addressing all notice elements for the residual disability of an in-service left ulna fracture.  As the Veteran is appealing the initial rating assigned in the RO's September 2011 grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While the service treatment records are not presently of record, any evidence of treatment from 1986 to 2004 would have no bearing on the current severity of his service connected disability during the appellate period beginning with his date of claim in December 2010.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran).  Therefore, he is not prejudiced by the lack of the service treatment records.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the Veteran has not indicated any VA treatment records may be available and has already submitted private treatment records.  There is no indication that any outstanding treatment records are still available.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In June 2013 and July 2013, the VA provided the Veteran with examinations.  The Veteran's representative argued that the July 2013 VA examination was inadequate with regard to considering the DeLuca criteria.  The RO sought a September 2013 addendum opinion from the July 2013 examiner to specifically address this concern.  The Veteran's representative also argued for a compensable evaluation in consideration of painful motion under 38 C.F.R. § 4.59.  The RO sought a further clarifying opinion in February 2014 to address this possibility.  

The February 2014 VA examiner compared the June 2013 and July 2013 VA examination reports.  Each examiner had reviewed the claims file, including the service treatment records showing in-service fracture, and private treatment records showing January 2010 surgical excision of olecranon bursa.  An examination is adequate when where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The review of the Veteran's relevant medical history, the findings at the examinations, and the supplemental opinions render these examinations and opinions adequate.  

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim for an initial compensable evaluation for a left ulna fracture.  

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by, comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that here, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time as well as the application for staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Residual Disability of an In-Service Left Ulna Fracture

The Veteran seeks an increased initial evaluation for the residual disability of a left ulna fracture.  The RO assessed a noncompensable initial evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5207.  The Veteran argues that his service connected left elbow disability causes painful motion.  

The June 2013 and July 2013 VA examination reports demonstrate that the Veteran is right-handed.  Therefore, minor, as opposed to major, forearm ratings are applicable.  38 C.F.R. § 4.69.  

Diagnostic Code 5207 evaluates disabilities of the forearm based on limitation of extension and specifies that extension of the minor forearm limited to 45 or 60 degrees merits a 10 percent rating, extension of the minor forearm limited to 75 or 90 degrees merits a 20 percent rating, extension of the minor forearm limited to 100 degrees merits a 30 percent rating, and extension of the minor forearm limited to 110 degrees merits a 40 percent rating.  38 C.F.R. § 4.71a.

At the June 2013 VA examination, the Veteran offered a lay statement reporting pain in the elbow with any lifting or heavy gripping but denying any flare-ups.  The examiner measured the Veteran's range of motion to exceed 145 degrees of flexion and to fully extend to zero degrees without objective evidence of painful motion or limitation of that range upon repetitive testing.  The examiner noted normal strength of both flexion and extension in muscular strength testing, but also noted localized tenderness to palpation.  He found no ankylosis, no flail joint, no joint fracture, no impairment of pronation or supination, and no X-ray evidence of either degenerative or traumatic arthritis.  

At the July 2013 VA examination, the Veteran offered a lay statement reporting flare-ups of his left elbow when lifting heavy objects.  The examiner measured the Veteran's range of motion as 130 degrees of flexion, but 5 degrees short of full extension.  He noted objective evidence of painful motion without further limitation upon repetitive testing.  He reported functional impairment due to less motion than normal and pain on motion, but found normal strength of both flexion and extension in muscular strength testing.  He also noted localized tenderness to palpation without ankylosis, flail joint, joint fracture, impairment of pronation or supination, or X-ray evidence of either degenerative or traumatic arthritis.  

The lay and medical evidence since December 2010 unequivocally shows no limitation of extension to 45 degrees or more.  Therefore, there is no evidence of record supporting any compensable evaluation under Diagnostic Code 5207 at any point since December 2010.  The Veteran's range of motion in the left elbow at worst was flexion to 130 degrees and extension to 5 degrees at the July 2013 VA examination.  Accordingly, left elbow flexion was not limited to 100 degrees or less, and there is also no evidence to support compensable evaluation under Diagnostic Code 5206.  A range of motion from 130 degrees to 5 degrees further fails to meet the criteria for a compensable evaluation under Diagnostic Code 5208, requiring flexion limited to 100 degrees and extension limited to 45 degrees.  

Moreover, there is no medical evidence in either the June 2013 or July 2013 VA examination reports of ankylosis, flail joint, nonunion, malunion, limitation of pronation, or limitation of supination allowing for compensable evaluations under Diagnostic Codes 5205, 5209, 5210, 5211, 5212, or 5213.  Significantly, none of the Veteran's lay statements have claimed ankylosis, flail joint, nonunion, malunion, limitation of pronation, or limitation of supination.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The factors involved in evaluating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, and pain on movement.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  

As discussed above, in the September 2013 addendum opinion, the VA examiner specifically addressed the Deluca criteria.  He reported that pain, weakness, fatigability, or incoordination would not significantly limit the Veteran's functional ability during flare-ups; and further found no additional limitation of motion due to pain, weakness, fatigability, or incoordination during flare-ups.  Therefore, there is no basis for a compensable evaluation under the Deluca criteria.  

Also as discussed above, the July 2013 VA examiner noted objective evidence of painful motion.  However, based on his examination and X-rays, he concluded that it is highly unlikely that the Veteran's current left elbow condition was a direct result of his service connected fracture.  He explained that the in-service fracture had healed uneventfully, while bursitis can be caused by a variety of etiologies.  The February 2014 VA examiner agreed, concluding that the in-service left ulna fracture had healed without residual disability and that the Veteran subsequently developed an unrelated olecranon bursitis.  She explained that bursitis will lead to painful and limited motion, and offered the opinion that the Veteran's painful/limited motion is due to olecranon bursitis rather than the healed ulna fracture.  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis.  Stefl, 21 Vet. App. at 124.  Here, each of the VA examiners supported their conclusions with an analysis discussing the Veteran's relevant medical history.  Therefore, the painful motion is a manifestation of the Veteran's non-service connected bursitis, and cannot support a compensable evaluation for his service connected fracture under 38 C.F.R. § 4.59.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Veteran's representative argued in the January 2012 notice of disagreement that improper setting of the left ulna fracture in service caused bursitis in 2010.  He based this statement on information from the Veteran's private physician.  Although lay testimony is competent in reporting a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), those private treatment records contradict this statement because they do not include any such opinion.  In evaluating the evidence, VA adjudicators may properly consider internal inconsistencies, facial implausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  While competent, the inconsistency of this lay statement with the contents of the private treatment records renders that statement not credible.  

The issue of secondary service connection for bursitis is not before the Board, as the Veteran still has several months to appeal the October 2013 rating decision.    

The February 2014 VA examiner compared the June 2013 and July 2013 VA examination reports with regard to the Veteran's non-service connected bursitis of the left elbow.  The June 2013 examiner considered the olecranon bursitis "unrelated" to the left ulna fracture.  As discussed above, the July 2013 and February 2014 VA examiners agreed.  There is no medical evidence supporting the argument of the Veteran's representative in the private treatment records.  

To the extent that the Veteran's representative has offered lay testimony relating the symptom of painful motion to the Veteran's service connected left ulna fracture, the Board finds the medical evidence of record more probative than this lay testimony.  The Veteran is competent to testify as to painful motion as a readily observable symptom.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, given the complicated medical question of two separate conditions affecting the same joint, and that the lay evidence is at odds with the medical evidence of record; the Board must assign greater probative value to the VA examination reports and opinions based on the examiners' level of training, education, and experience.  Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  Therefore, the Board finds that the Veteran's service connected residual disability of a left ulna fracture does not result in painful motion.  

There is further no evidence to support a staged rating in this case.  The private treatment records for January 2010 to March 2010 entirely predate the appellate period beginning with the Veteran's December 2010 initial claim for service connection.  The Veteran has not reported any VA treatment.  The only relevant medical evidence of record is the VA examinations and opinions.  As discussed above, the February 2014 VA examiner concluded that the findings of flare-ups and painful motion in the July 2013 VA examination report showing an increase in the severity of the Veteran's left elbow disability since the June 2013 VA examination are attributable to his non-service connected left elbow bursitis.  Therefore, these July 2013 findings cannot be used to support a staged rating under Hart, 21 Vet. App. 505.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for the service connected residual disability of a left ulna fracture.  The competent evidence of record shows that the disability more nearly approximates the criteria for a noncompensable evaluation.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for a higher evaluation.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5207.  

Extraschedular

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the Schedule for Rating Disabilities.  During the appellate period, the Veteran's lay statements and the VA examination reports have consistently reported the manifestations of the Veteran's service connected residual disability from a left ulna fracture to be limited motion and flare-ups when trying to lift heavy objects.  Diagnostic Code 5207 specifically contemplates range of motion.  Further, in his September 2013 addendum opinion, the July 2013 VA examiner found no additional functional disability due to pain, weakness, fatigability, or incoordination during flare-ups.  There is no evidence to suggest an exceptional disability picture.  

Moreover, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by 38 C.F.R. § 3.321(b) as "governing norms."  The Veteran's complete lack of either VA or private treatment during the appellate period presents no evidence to suggest that his service connected left ulna fracture has caused frequent hospitalizations or impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Neither the June 2013 VA examiner nor the July 2013 VA examiner found any functional impact on the Veteran's ability to work by his service connected left ulna fracture.  


ORDER

An initial compensable evaluation for the residual disability of an in-service left ulna fracture is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


